 1

 2                                      UNITED STATES DISTRICT COURT

 3                                            DISTRICT OF NEVADA

 4    DANIEL GREER-WELLS,                                 Case No. 2:20-cv-0872-GMN-NJK

 5           Plaintiff,                                                       ORDER

 6    v.

 7    T. MALONE, et al.,

 8           Defendants.

 9

10          Plaintiff has filed an updated address with this Court that is at a location other than a facility

11 operated by the Nevada Department of Corrections (NDOC). According to the NDOC inmate

12 database, Plaintiff is no longer a prisoner in the custody of the NDOC.

13          As Plaintiff is no longer incarcerated, he must either (a) file a federal non-prisoner application

14 to proceed in forma pauperis on this Court’s approved form, or (b) pay the full filing fee of $400 to

15 continue to prosecute this matter.

16          The Court notes that Plaintiff has filed a State of Nevada application to proceed without

17 prepayment of fees for a non-prisoner inmate, Docket No. 7, which the Court must deny without

18 prejudice. The Court will provide Plaintiff an opportunity to either (1) file a fully complete

19 application to proceed in forma pauperis by a non-prisoner on this Court’s form or (2) pay the full

20 filing fee of $400. The Plaintiff must do so no later than July 30, 2021. Otherwise, the Court will

21 close this matter.

22          The Court will not screen Plaintiff’s First Amended Complaint until the matter of the

23 payment of the filing fee is resolved.

24

25
 1          Accordingly,

 2          THE COURT ORDERS that Plaintiff’s Application to Proceed In Forma Pauperis on the

 3 State of Nevada form is DENIED without prejudice. Docket No. 7.

 4          THE COURT ORDERS that the Clerk of the Court SEND Plaintiff the approved form

 5 application to proceed in forma pauperis by a non-prisoner, as well as the document entitled

 6 information and instructions for filing an in forma pauperis application.

 7          THE COURT FURTHER ORDERS that, no later than July 30, 2021, Plaintiff will either:

 8 (1) file a fully complete application to proceed in forma pauperis for non-prisoners on the correct

 9 form with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the

10 full filing fee of $400 for filing a civil action (which includes the $350 filing fee and the $50

11 administrative fee).

12          IT IS FURTHER ORDERED that this case will be closed if Plaintiff fails to timely comply

13 with this order.

14          DATED: June 30, 2021.

15
                                                         NANCY J. KOPPE
16                                                       UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24
                                                         2
25
